Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-13, 25 are considered allowable over the prior art, as the prior art does not explicitly teach a smart lift system comprising:
(a)    a plurality of movable lift features operable to move proximate to and engage a set of vehicle lift points to raise a vehicle, wherein the plurality of movable lift features comprises:
(i)    a lift column capable of moving a lift base in a first dimension;
(ii)    a rotating lift arm capable of rotating an adapter through at least a second dimension, wherein the second dimension is different from the first dimension;
(iii)    an extending lift arm capable of extending and retracting the adapter; and
(iv)    a telescoping base of the adapter capable of extending the adapter in the first dimension;
(b)    a lift controller configured to control the plurality of movable lift features; and
(c)    a user device in communication with the lift controller, the user device comprising a display and a user interface, wherein the user device is configured to receive input from a user via the user interface; and
(d)    a spotting camera having a field of view and being positioned so that at least one of the plurality of movable lift features is within its field of view and communicatively coupled with the user device such that image data captured by the spotting camera is shown via the display; and wherein the lift controller is further configured to:

(ii)    determine a preset position for each of the plurality of movable lift features based on the vehicle profile selection;
(iii)    move the plurality of movable lift features so that each of the plurality of movable lift features is in the preset position for that feature, wherein the movement of at least two of the plurality of movable lift features is simultaneous: and
(iv)    receive a confirmation from the user device indicating that image data from the spotting camera has been reviewed for proper positioning of the plurality of movable lift features relative to the set of vehicle lift points.

Claim 14 is considered allowable over the prior art, as the prior art does not explicitly teach a vehicle lift comprising:
(a)    a lift base comprising an arm housing;
(b)    a lift column that is operable to move the lift base in a first dimension;
(c) a first arm rotatably connected to the arm housing, the first arm comprising a first adapter, a first moving section, and a first motor, wherein the first motor is operable to extend and retract the first moving section in a second dimension; and
(d) a second arm rotatably connected to the arm housing, the second arm comprising a second adapter, a second moving section, and a second motor, wherein the second motor is operable to extend and retract the second moving section;
wherein the arm housing comprises a set of motors operable to rotate the first arm and the second arm and rotate the first adapter and the second adapter in a plane extending in a second 
wherein the first motor, the second motor, and the set of motors are operable simultaneously to move the first moving section of the first arm, the second moving section of the second arm, and the first arm, the second arm, the first adapter, and the second adapter each between a respective home position and preset position.

Claims 15-24 are considered allowable over the prior art, as the prior art does not explicitly teach a method for operating a vehicle lift, wherein the vehicle lift comprises a plurality of movable lift features and actuators configured to cause selective movement of each of the plurality of lift features in at least two dimensions, the method comprising the steps of:
(a)    receiving a vehicle profile selection from a user device, wherein the user device is in communication with the lift;
(b)    retrieving a vehicle profile according to the vehicle profile selection, where the vehicle profile comprises a plurality of parameters;
the improvement comprising:
(c)    automatically controlling starting, stopping, and direction of movement of the plurality of movable lift features to achieve positioning of the plurality of movable lift features according to the parameters of the vehicle profile, including movement of at least one of the plurality of movable lift features in the at least two dimensions, after the retrieving of the vehicle profile;
wherein the plurality of movable lift features comprises one or more of:
(a)    a lift column capable of moving a lift base in a first dimension;
(b)    a rotating lift arm capable of rotating an adapter through at least a second dimension, wherein the second dimension is different from the first dimension;

(d)    a telescoping base of the adapter capable of extending the adapter in the first dimension.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837